Cartwright and Hand, JJ., specially concurring: We agree with the conclusion reached by the majority opinion in this case but not to the reasoning by which that conclusion is reached. We do not think the legal title to the lands in controversy ever vested in the executor, but think the legal title vested in the' children of the testator subject to a life estate in the widow, and that the executor had only a power of sale. If the legal title ever vested in the executor the trust was an active and not a dry trust.